MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       May 14 2018, 8:57 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
the defense of res judicata, collateral                                           and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT
Curtis T. Hill, Jr.
Attorney General of Indiana
Frances Barrow
Deputy Attorney General
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Marriage of                        May 14, 2018
Robin L. Rajski and Robert A.                           Court of Appeals Case No.
Rajski:                                                 71A03-1710-DR-2321
State of Indiana,                                       Appeal from the
                                                        St. Joseph Circuit Court
Appellant-Intervenor,
                                                        The Honorable
Robin L. Rajski,                                        John E. Broden, Judge
                                                        The Honorable
Petitioner,                                             William L. Wilson, Magistrate

        v.                                              Trial Court Cause No.
                                                        71C01-1305-DR-273

Robert A. Rajski,
Appellee-Respondent.



Kirsch, Judge.

Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018                  Page 1 of 7
[1]   The State of Indiana intervened, representing the interests of the State, in the

      dissolution action between Robin L. Rajski (“Mother”) and Robert A. Rajski

      (“Father”), seeking reimbursement from Father for public assistance funds that

      Mother had received. The State appeals the trial court’s order denying the

      State’s request for reimbursement from Father and contends that the trial court

      abused its discretion when it denied the request because the State was not

      reimbursed for the public assistance funds it provided to Mother due to Father’s

      not making child support payments through the clerk’s office.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On March 31, 2015, the trial court entered findings of fact, conclusions of law,

      and a decree that dissolved the marriage between Mother and Father.

      Appellant’s App. Vol. II at 22-31. The decree established Father’s child support

      obligation at $117 per week and directed Father “to pay all child support

      through the office of the County Clerk by direct payment.” Id. at 23-24. Father

      challenged the child support order in a motion to correct error, and on June 8,

      2015, the trial court entered an order that changed his child support obligation

      to $100 per week. Id. at 33.


[4]   On December 23, 2016, Father filed a petition to modify child support, and a

      hearing was held on this motion on January 23, 2017. The State appeared at




      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 2 of 7
      the hearing and informed the trial court that Mother had been on TANF1

      between approximately the months of April and September of 2016, and the

      State wanted to collect the $1,399 she had received in TANF benefits during

      that time period. Tr. Vol. 2 at 185. The State advised the trial court that it had

      not been reimbursed for the benefits because Father had made child support

      payments directly to Mother and not through the clerk’s office, as he had been

      previously ordered. Id.


[5]   At the conclusion of the hearing, the trial court found that Father did not owe

      any arrearage and that his child support obligation should be suspended for the

      period of time the parties’ child lived with Father. Id. at 196. Although it

      determined that Father did not owe any arrearage, the trial court did find

      “there’s definitely money owed to the State.” Id. at 195. The trial court said it

      would revisit the issue of money owed to the State on another date, stating,

      “The Court further preserves an obligation owed to the State of Indiana under

      Title IV-D of the Social Security Act in the amount of $1,399.00 as of this

      date.” Id. at 196-97.


[6]   On May 30, 2017, the State filed a petition for reimbursement of State funds,

      requesting that Father reimburse the State for funds that Mother had received

      from the beginning of March 2016 until September 2016 under the TANF

      program. Appellant’s App. Vol. II at 45. The petition stated that, during this




      1
          TANF stands for Temporary Assistance for Needy Families.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 3 of 7
      period of time, Mother also received child support payments directly from

      Father. Id. Father did not begin paying through the clerk’s office until

      November 2016. Id. At the July 20, 2017 hearing on the State’s petition, the

      State advised that, when Mother registered for public assistance, she assigned

      her rights to child support to the State. Tr. Vol. 2 at 202. The State argued that,

      under these circumstances, Father’s direct payments to Mother should be

      treated as gifts, and he should bear the burden of reimbursing the State for the

      money provided to Mother by the State. Id.


[7]   On July 11, 2017, the trial court issued an order regarding the State’s petition

      for reimbursement and declined to order Father to reimburse the State,

      reasoning “it would not be fair to ex post facto label the payments he made

      during the relevant time period as a gift.” Appellant’s App. Vol. II at 47. The

      trial court also declined to order Mother to reimburse the State as Father had

      argued and stated that it “has not seen evidence sufficient to determine that

      [Mother] actually misrepresented the support payments to her caseworker when

      she applied for TANF.” Id. The trial court concluded that neither Mother nor

      Father should be required to reimburse the State because “[e]vidence of

      [Mother’s] culpability is absent, and it would be fundamentally unfair to make

      [Father] pay twice because of his mistake in the form of paying his child

      support directly to [Mother]. Id. at 48. The State now appeals.




      Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 4 of 7
                                      Discussion and Decision
[8]    Decisions regarding child support rest within the sound discretion of the trial

       court. Taylor v. Taylor, 42 N.E.3d 981, 986 (Ind. Ct. App. 2015), trans. denied.

       Therefore, we reverse child support determinations only if the trial court abused

       its discretion or made a determination that is contrary to law. Id. An abuse of

       discretion occurs only when the decision is clearly against the logic and effect of

       the facts and circumstances before the court, including any reasonable

       inferences therefrom. Hooker v. Hooker, 15 N.E.3d 1103, 1105 (Ind. Ct. App.

       2014).


[9]    The State argues that the trial court abused its discretion when it denied the

       State’s petition for reimbursement of funds from Father. The State contends

       that the trial court erred in refusing to order Father to reimburse the State

       because Mother received twice the amount of child support to which she was

       entitled due to the fact that Father was paying her directly, and at the same

       time, Mother was receiving TANF benefits. The State maintains that, although

       Father’s direct payments to Mother substantially complied with the dissolution

       decree, Mother was required to assign her right to child support to the State,

       and that requirement was not met when Father failed to pay his child support

       through the clerk’s office. Therefore, the State had not been reimbursed for the

       public assistance given to Mother.


[10]   “Generally, an obligated parent will not be allowed credit for payments not

       conforming with the support order except in three narrow situations: (1) when

       the proof offered is sufficient to convince the trier of fact that the judicially
       Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 5 of 7
       required support payments have actually been made by the obligated party to

       the person entitled even though the payments are technically nonconforming;

       (2) the parties have agreed to and carried out an alternative method of payment

       which substantially complies with the spirit of the decree; and (3) where the

       obligated parent by agreement with the custodial parent has taken the children

       into his or her home, assumed custody of them, provided them with necessities,

       and has exercised parental control over their activities for such an extended

       period of time that a permanent change of custody has in effect occurred.” Gill

       v. Gill, 72 N.E.3d 945, 949-50 (Ind. Ct. App. 2017), trans. denied.


[11]   In the present case, Father was ordered in the dissolution decree to “to pay all

       child support through the office of the County Clerk by direct payment.”

       Appellant’s App. Vol. II at 23-24. Despite this order, the evidence presented to

       the trial court established that Father paid child support directly to Mother “in

       response to her request to be paid directly.” Tr. Vol. 2 at 185, 187. In its order,

       the trial court declined to order Father to reimburse the State for the TANF

       benefits that Mother received, reasoning “it would not be fair to ex post facto

       label the payments [Father] made during the relevant time period as a gift,” and

       “it would be fundamentally unfair to make [Father] pay twice because of his

       mistake in the form of paying his child support directly to [Mother].”

       Appellant’s App. Vol. II at 47.


[12]   The evidence presented to the trial court showed that, although Father was

       ordered to pay his child support obligation through the clerk’s office, he and

       Mother agreed to and proceeded to have Father pay his child support obligation

       Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 6 of 7
       to Mother directly. Indiana courts have recognized credit for technically non-

       conforming payments of a support obligation where the parties have agreed to

       and carried out an alternate method of payment which substantially complies

       with the spirit of the original support decree. Payson v. Payson, 442 N.E.2d
1123, 1129 (Ind. Ct. App. 1982). Therefore, Father substantially complied with

       the child support order. Further, although Mother was required to assign her

       right to child support to the State when she received TANF benefits, see Ind.

       Code § 12-14-7-1, there was no evidence presented that Father was aware that

       Mother was receiving TANF payments from the State and that her right to

       child support had been assigned to the State. Therefore, the evidence showed

       that Father substantially complied with the child support order when he paid

       his support obligation directly to Mother, and there was no evidence that he

       knew that Mother had assigned her right to child support to the State and was

       knowingly circumventing the State’s right to the support. The trial court did

       not abuse its discretion when it denied the State’s petition for reimbursement of

       State funds from Father.


[13]   Affirmed.


       Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1710-DR-2321 | May 14, 2018   Page 7 of 7